*496Denied March 14, 1916.
On Petition eor Rehearing.
(155 Pac. 1192.)
Mr. M. Vernon Parsons, for the petition.
Messrs. Weatherford £ Weatherford and Mr. N. M. Newport, contra.
Department 1.
Mr. Justice McBride
delivered the opinion of the court.
4. The petition for rehearing discusses at some length the evidence in the case, but has not changed in any way our views as expressed in the original opinion. Counsel, however, makes the additional contention that, as the word “devert” is not found in any dictionary, we cannot assume that it is synonymous with “divert” or “revert,” and that it is, in effect, meaningless. From this premise he argues that, as forfeitures are not favored in law, and should be strictly construed, we should either reject the reverter clause wholly, or construe it as a covenant instead of a condition. But the question here is not as to the meaning of a particular word, but as to the meaning and intent of the clause taken as a whole, and, viewed in this -light, there can be no question but that it was used in the sense of “revert,” and the testimony shows that it was so understood by plaintiff, who admits that he objected to the clause at the time, but finally waived his objection and said, “Let it go at that.”
5. Courts are always reluctant to enforce a forfeiture, and will seize upon any ambiguity in a provision of this character in a deed to declare it a covenant instead of a condition: Oregon R. & N. Co. v. McDonald, *49758 Or. 228 (112 Pac. 413, 32 L. R. A. (N. S.) 117, note); Voris v. Renshaw, 49 Ill. 425; Wier v. Simmons, 55 Wis. 643 (13 N. W. 873), and many other cases. The language of the court in the case last cited is as follows:
“The rule is well settled that conditions subsequent which work a forfeiture of the estate are not favored in the law, and no language will be construed into such a condition contrary to the intent of the parties when such intent can be derived from a consideration of the whole instrument, or from the circumstances, attending the execution thereof; nor will the language used be construed into such a condition subsequent, when any other reasonable construction can be given to it.”
Now, there can be no contention as to the intent of the parties in the adoption of the clause providing for a forfeiture in case the plaintiff or his assigns carried on a livery-stable on the property purchased; the intent is obvious. The fact that plaintiff at first objected to the provision indicates that he understood its purport, and the fact that he waived the objection and agreed, to use his own language, to “let it go at that,” indicates that he assented. Nor is there anything in Newman’s testimony which indicates that defendants assented to a different use of the premises. He offered to negotiate with them for the lease of their livery-stable, and they declined to deal with him for that, and suggested that he lease the feed barn; but there does not appear in the testimony any evidence of a suggestion from them that he should use the premises for any other purpose than a feed barn.
This court, like every court, is reluctant to enforce a forfeiture, especially one of this character, and has sought diligently for some legal reason to avoid it, but it is not within its power to make a new contract for *498the parties or to relieve the plaintiff from the consequences of the contract he has made for himself.
The petition is denied.
Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson'concur.